DETAILED ACTION
Claims 1-20 were filed with the application on 06/13/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 and 11/06/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 609. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Objections
Claims 7 and 19 are objected to because of the following informalities: 
each claim 7 and 19 should be amended to replace “a diameter an offset line” with – a diameter in  an offset line --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: blocking element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2013/0068467 (“Zhou”).
With regard to claim 1, Zhou discloses a fluid control system (Figs. 2A, 20, 27, 28), comprising: a flow control device (57) including one or more floats (69/71 – “floats” because float depending on density and fluid (oil/gas/water) that is around ball; see para [0043]) attached (met because balls 69/71 are installed within 57) within the flow control device (57); an outlet (79)within the flow control device that is connected to the one or more floats (69/71; “connected” via fluid flow); a regulatory valve (59) that is fluidly 
 
 
    PNG
    media_image1.png
    843
    923
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    732
    984
    media_image2.png
    Greyscale

  
With regard to claim 2, Zhou discloses that the one or more floats (69/71) allow for a first oil and water mixture to pass through the outlet (para [0043]).
With regard to claim 3, Zhou discloses a fluid restrictor (reduced diameter at 53 compared to diameter at 67) and an injection valve (as broadly recited, 63 meets limitation of injection valve as it is a valve (opens/block flow at 105).
With regard to claim 4, Zhou discloses a balance line (broad recitation met by path/line in 89), a weep line (line at 55), and a flow line (path/line at 99) which balance a 
With regard to claim 5, Zhou discloses that the regulatory valve (59) is a shuttle valve, a ball valve, a diaphragm shuttle valve, a bellows valve, a pilot-operated valve, or a pilot-operated check valve (shuttle valve/piston at 93).
With regard to claim 6, Zhou discloses one or more fluid restrictors (broadly recited, narrowed diameter passage at 53 meets recitation) fluidly attached to the flow control device (57).
With regard to claim 7, Zhou discloses that the one or more fluid restrictors are a nozzle, a vortex, a change in a diameter an offset line, or a fluid diode (change in a diameter in an offset line: narrowed diameter passage at 53 meets recitation).
With regard to claim 9, Zhou discloses an autonomous flow control system (Figs. 2A, 20, 27) comprising: a first flow control device (top 57 in Fig. 2A) attached to a production tubing (19) at a first location (top location in Fig. 2A) in a wellbore (see Fig. 1); a second flow control device (bottom 57 in Fig. 2A; see annotated Fig.) attached to the production tubing (19) at a second location (bottom location) in the wellbore; a first set of floats (top 69/71) attached within the first flow control device (top 57); and a second set of floats (bottom 69/71) attached within the second flow control device (bottom 57) (Fig. 2A shows different flow control devices, and Figs. 20, 27 show details of a single one which is same for all).
With regard to claim 10
With regard to claim 11, Zhou discloses that the second set of floats (bottom 69*71) allow for a second oil and water mixture (para [0043]) to pass through a second outlet (bottom 53) attached to the second flow control device (bottom 57).
With regard to claim 12, Zhou discloses a first regulatory valve (top 59) fluidly attached to the first flow control device (top 57) (see annotated Fig. 2A).
With regard to claim 13, Zhou discloses that the first regulatory valve (top 59) is a shuttle valve, a ball valve, a diaphragm shuttle valve, a bellows valve, a pilot-operated valve, or a pilot-operated check valve (shuttle valve/piston 93 top).
With regard to claim 14, Zhou discloses a second regulatory valve (bottom 59; see annotated Fig. 2A) fluidly attached to the second flow control device (bottom 57).
With regard to claim 15, Zhou discloses that the second regulatory valve (bottom 59) is a shuttle valve, a ball valve, a diaphragm shuttle valve, a bellows valve, a pilot-operated valve, or a pilot-operated check valve (shuttle valve/piston 93 bottom).
With regard to claim 16, Zhou discloses that the first flow control device (top 57) and the second flow control device (bottom 57) further including a fluid restrictor (each include restricted diameter opening at 53) and an injection valve (each include 63).
With regard to claim 17
With regard to claim 18, Zhou discloses one or more fluid restrictors fluidly attached to the first flow control device and the second flow control device (each 57 includes restrictor as reduced diameter passage at 53).
With regard to claim 19, Zhou discloses that the one or more fluid restrictors are a nozzle, a vortex, a change in a diameter an offset line, or a fluid diode (change in a diameter in an offset line: each 57 includes restrictor as reduced diameter passage at 53).  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
With regard to claim 8 and claim 20, Zhou discloses all the claimed features with the exception of disclosing that the floats have a specific gravity of about .8 to about 1.5. 
Zhou discloses that the floats are balls with a particular density relative to oil to allow desired oil flow in a water to oil mixture (see para [0043]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the floats of Zhou have a density that allows for a specific gravity of about 0.8 to about 1.5 for the purpose of achieving a desired oil flow in oil water mixture.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Pub. Nos. 20160258252 and 20140041731 discloses downhole assemblies with flow control members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753